DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 04/07/2022 have been fully considered but they are moot in view of the new grounds of rejection under Nwaizu and Hirsch as described below.  The Examiner has withdrawn the 112f interpretation of “network access device” but has maintained the interpretation for a “processing unit”.  In light of the Applicant’s remarks, the structural elements “microprocessor” and “microcontroller” have been added as associated structures of the “processing unit”.

Allowable Subject Matter
Claims 26-30 are allowed.
Claims 23-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. 
Claim limitation(s):
receiving, by a processing unit (claim 1)
estimating, by a processing unit (claim 1)
determining, by the processing unit (claim 1)
has/have been interpreted under 35 U.S.C. 112(f) because it uses/they use generic placeholder(s):
unit
unit
unit
coupled with functional language:
receiving
estimating
determining
without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder(s) is/are not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) claim(s) %% has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f):
processor, microprocessor, microcontroller
processor
processor
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f), it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1, 7-9, 11, and 22 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over “Thermal and Visual Imaging and Accelerometry Development to Assist with Arthritis Diagnosis” by H.U. Nwaizu.  Sheffield Hallam University.  April, 6th 2019 (hereinafter as Nwaizu, of record) in view of Hirsch (US 2006/0062448).
Regarding claim 1, Nwaizu discloses a method for detection of arthritis (Abstract: “arthritis”) based on temperature asymmetry estimation in joints (Abstract; p.62; Table 5-1, “temperature difference”), the method comprising: recording, using an optical camera and a thermal camera (p.51: “FLIR T630sc portable thermal camera which also has an integrated visible camera”), an optical image and a thermogram corresponding to a first joint of the joints and an optical image and a thermogram corresponding to a second joint of the joints, the second joint being contralateral to the first joint; receiving, by a processing unit, the optical image and the thermogram corresponding to the first joint and the optical image and the thermogram corresponding to the second joint (Figs. 5-1, 5-5, and 5-6 show thermograms of a subject’s bilateral joints; Fig. 6-1 shows an optical image of the subject’s bilateral joints); estimating, by the processing unit, a recorded image displacement based on the thermogram and the optical image corresponding to the first joint and a recorded image displacement based on the thermogram and the optical image corresponding to the second joint (pp.57-61; Fig. 5-6 shows accounting for image displacement in a thermogram; Fig. 6-1 shows accounting for image displacement in an optical image); and determining, by the processing unit, that arthritis of the first joint has occurred by comparing the thermogram corresponding to the first joint to the thermogram corresponding to the second joint based on the recorded image displacement corresponding to the first joint and the recorded image displacement corresponding to the second joint (p. 87-93 show the results of the comparison of joint thermal data).  Nwaizu does not explicitly disclose that the estimating is to align the first and second joint thermogram to the first and second joint optical image.  However, Hirsch teaches a process for detecting arthritis in the hands, wherein the process involves aligning and superimposing a thermogram with an optical-based image ([0050]: “information obtained from 3D scanning and 2D thermography can be combined”).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the alignment and superimposition taught by Hirsch to the system of Nwaizu, as to provide an “overall” view of a joint in the detection of arthritis (see Hirsch @ [0050]).
Regarding claim 7, Nwaizu discloses that determining that the arthritis of the first joint has occurred includes rejecting non-confident arthritis regions (p. 87-93 show the results of the comparison of joint thermal data where the non-confident side may be rejected compared to the arthritic side).
Regarding claim 8, Nwaizu discloses that that determining that the arthritis of the first joint has occurred includes estimating temperature maps for the first joint and the second joint based on the thermogram of the first joint and based on the thermogram of the second joint (Figs. 5-1, 5-5, and 5-6 show temperature maps of first and second joints).
Regarding claim 9, Nwaizu discloses that comparing the thermogram corresponding to the first joint to the thermogram corresponding to the second joint includes comparing the estimated temperature maps (p.62-79 show comparison of mapped temperatures). 
Regarding claim 11, Nwaizu discloses that recording, using the optical camera, an optical image of a patient to verify that a position of the patient conforms with a requisite position (Fig. 83 – optical images are used to verify that the patient is in the proper positioning for segmentation).
Regarding claim 22, Nwaizu discloses that the optical camera and the thermal camera are coupled to a base unit via at least one connector while the optical image and the thermogram are recorded (p.51: “FLIR T630sc portable thermal camera which also has an integrated visible camera” – the integrated camera has a base and elements connecting the two sensors).

Claim(s) 2-5 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over “Thermal and Visual Imaging and Accelerometry Development to Assist with Arthritis Diagnosis” by H.U. Nwaizu.  Sheffield Hallam University.  April, 6th 2019 (hereinafter as Nwaizu) in view of Hirsch (US 2006/0062448), as applied to claim 1 above, in view of “Mutual information based detection of thermal profile in hand joints of rheumatoid arthritis patients using Non-parametric windows” by A. Nouri et al. 2001 IEEE Canadian Conference on Electrical and Computer Engineering.  May 2016 (hereinafter as Nouri, of record).
Regarding claim 2, neither Nwaizu nor Hirsch explicitly disclose that estimating the recorded image displacement corresponding to the first joint includes localizing a template of the first joint by locating corresponding pairs of keypoints in the optical image and in the thermogram, and calculating a nonconformity error between the corresponding pairs of keypoints in the optical image and in the thermogram.  However, Nouri teaches registering images (Fig. 2 – Registration).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the registration of Nouri to the images of Nwaizu and Hirsch, as to provide appropriate alignment of image data.
	Regarding claims 3-5, neither Nwaizu nor Hirsch explicitly disclose fine tuning by fitting a shape of first and second joints in the thermogram and optical image.  However, Nouri teaches registering images (Fig. 2 – Registration).  Additionally, Nwaizu provides support for fitting shapes onto first and second joints for the purpose of registration (Figs. 5-5 and 6-1).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the registration of Nouri to the images of Nwaizu and Hirsch, as to provide appropriate alignment of image data.

Claim(s) 6 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over “Thermal and Visual Imaging and Accelerometry Development to Assist with Arthritis Diagnosis” by H.U. Nwaizu.  Sheffield Hallam University.  April, 6th 2019 (hereinafter as Nwaizu) in view of Hirsch (US 2006/0062448), as applied to claim 1 above, in view of Millikan (US 2017/0150888, of record).
Regarding claim 6, neither Nwaizu nor Hirsch explicitly disclose that the thermogram and the optical image are recorded simultaneously.  However, Millikan teaches near simultaneous capture of infrared and visible light radiation in a mobile camera device (see claim 1).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the capture of Millikan to the method of Nwaizu and Hirsch, as to provide an efficient image capture.

Claim(s) 10 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over “Thermal and Visual Imaging and Accelerometry Development to Assist with Arthritis Diagnosis” by H.U. Nwaizu.  Sheffield Hallam University.  April, 6th 2019 (hereinafter as Nwaizu, of record) in view of Hirsch (US 2006/0062448), as applied to claim 1 above, in view of Hu (US 2018/0107798, of record).
Regarding 10, neither Nwaizu nor Hirsch explicitly disclose transmitting, by a network access device, a notification to a remote device associated with a healthcare worker indicating that occurrence of the arthritis of the first joint is determined.  However, Hu teaches transmitting diagnostic data over a network ([0089]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the network capabilities of Hu to the method of Nwaizu and Hirsch, as to provide a well-known means of data transfer.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason M Ip whose telephone number is (571) 270-5387.  The examiner can normally be reached on Monday - Friday 9a-5p PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON M IP/Primary Examiner, Art Unit 3793